EXHIBIT SUNPOWER CORPORATION ANNUAL KEY EMPLOYEE BONUS PLAN (Amended Effective February 11, 2009) SECTION 1:BACKGROUND, PURPOSE AND DURATION 1.1 Effective Date The amendment and restatement of this Plan is effective as of February 11, 1.2 Purpose of the Plan The Plan is intended to increase stockholder value and the success of the Company by motivating Participants (1)to perform to the best of their abilities, and (2)to achieve the Company’s objectives. The Plan’s goals are to be achieved by providing Participants with the opportunity to earn incentive awards for the achievement of goals relating to the performance of the Company. The Plan is intended to permit the payment of bonuses that qualify as performance-based compensation under Section162(m) of the Code. SECTION 2: DEFINITIONS The following words and phrases shall have the following meanings unless a different meaning is plainly required by the context: 2.1 “Actual Award” means as to any Performance Period, the actual award (if any) payable to a Participant for the Performance Period. Each Actual Award is determined by the Payout Formula for the Performance Period, subject to the Committee’s authority under Section3.6 to eliminate or reduce the award otherwise determined by the Payout Formula. 2.2 “Affiliate” means any corporation or other entity (including, but not limited to, partnerships and joint ventures) controlled by the Company. 2.3 “Base Salary” means as to any Performance Period, the Participant’s earned salary during the Performance Period. Such Base Salary shall be before both (a)deductions for taxes or benefits, and (b)deferrals of compensation pursuant to
